Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 6, 2017

                                       No. 04-16-00388-CR

                                      Raul Aguero AYALA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B14466
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER

        On November 15, 2016, Appellant’s court-appointed attorney filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which the attorney asserted
there are no meritorious issues to raise on appeal. On November 18, 2016, we issued an order
explaining that if appellant desired to file a pro se brief, he must do so by January 2, 2017. On
December 5, 2016, appellant filed a motion for extension of time to file a pro se brief and also
requested that we grant him “legal assistance that is not an attorney” to help him prepare his pro
se brief. On December 9, 2016, we granted appellant’s motion for extension of time and ordered
his pro se brief due February 1, 2017. However, we denied his request for legal assistance.

        Appellant has now filed a Motion to Request Appointed Counsel. Pursuant to the
procedures outlined in Anders, appellant will not be entitled to new appointed counsel until and
unless this Court determines that there are colorable claims for appeal. See In re Schulman, 252
S.W.3d 403, 109 (Tex. Crim. App. 2008). This Court will base its review on the appellate record,
the Anders brief filed by appellant’s appointed counsel, and any pro se brief filed. See id. Only if
this Court decides that there are any colorable claims for appeal will this case be abated and sent
to the trial court for appointment of new counsel. See id. We therefore DENY appellant’s
motion.

       Appellant’s pro se brief remains due on February 1, 2017.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court